Reasons for Allowance
The following is Examiner’s statement of reasons for allowance. 
Applicant claims random number generator apparatus.  The random number generator as in claim 1 comprises a single-photon emitter, a waveguide, a first single-photon detector, a second single-photon detector, and a resonator.  The single-photon emitter is configured to emit single photons by pumping.  The waveguide is configured to guide the single photons emitted from the single-photon emitter to the inside of the waveguide.  The waveguide comprises a first output terminal and a second output terminal that are respectively provided at both end portions of the waveguide.  The single photons are output from the first output terminal and the second output terminal.  The first and second single-photon detectors are provided at the first output terminal and the second output terminal and are configured to detect the single photons output from the first output terminal and the second output terminal respectively.  The resonator is configured to optically amplify the single photons emitted from the single-photon emitter.  The resonator is provided between at a center of the waveguide between the first output terminal and the second output terminal.   
	The random number generator as in claim 17 comprises a waveguide and first and second single-photon detectors configured as in claim 1.  The claim 17 random number generator further comprises an electrical pumping source comprising a first electrode and a second electrode provided on opposite surfaces of the waveguide and  configured to apply an electric field.  The claim 17 random number generator further comprises a single-photon emitter configured to emit single photons by pumping of the 
The random number generator as in claim 23 comprises a waveguide, first and second single-photon detectors, and a resonator configured as in claim 1.  The claim 23 random number generator further comprises a light source configured to emit light, a single-photon emitter comprising a quantum dot and configured to emit single photons based on the quantum dot being irradiated by the light emitted from the light source.  The single-photon emitter is provided on a surface of the resonator or inside of the resonator.

The primary reason for indication of allowable subject matter is the limitations in combination with the remaining claim limitations wherein the resonator is being provided between at a center of the waveguide between the first output terminal and the second output terminal.as in claims 1 and 23, and wherein the single-photon emitter is provided inside of the waveguide and between the first electrode and the second electrode.
The closest prior art found is Ellis.  Ellis discloses a semiconductor structure with a waveguide and a quantum dot configured to emit photons into the waveguide to two detectors (abstract, figures 5 to 8B, figure 13).  Ellis does not, however explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode, and does not explicitly disclose a resonator 
Chong discloses a quantum random noise source that includes an optical oscillator as a pumping source emitting a single-photon, waveguide sections, and a balanced photodetector (Abstract, figure 1, [0016]).  Chong further discloses a directional coupler that splits the input equally into to output optical waveguides ([0019]). Chong does not, however explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode, and does not explicitly disclose a resonator between at a center of the waveguide between a first output terminal and the second output terminal of the waveguide.
Pooser discloses a quantum random number generator and a photon generator including a resonator configured to optically amplify single photons emitted from a single-photon emitter, wherein the resonator is provided at the waveguide (abstract, fig 3 device 16, [0012], [0034]).  Pooser does not, however explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode, and does not explicitly disclose a resonator between at a center of the waveguide between a first output terminal and the second output terminal of the waveguide.
 Tanabe discloses an electrically pumped quantum dot laser in a Si substrate, wherein the emitter is integrated with a waveguide (abstract, fig 2).  Tanabe does not, however explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode, and does not explicitly 
A. Fisher, quantum Lecture Series, Single Photon Sources, SAND2015-0817PE, Sandia National Laboratories, 2015 discloses single photon sources including quantum dot single photon emitters wherein emitted photons are split to first and second photon detectors (slide 9, 11), but does not explicitly disclose a single photon emitter being provided inside the waveguide and between the first electrode and the second electrode, and does not explicitly disclose a resonator between at a center of the waveguide between a first output terminal and the second output terminal of the waveguide.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 7:30 am - 5:00 pm, CST, every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed Abbaszadeh can be reached on 571 270 1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/E.E.L./
Emily E. LarocqueExaminer, Art Unit 2182                                                                                                                                                                                                        
/JAWEED A ABBASZADEH/Supervisory Patent Examiner, Art Unit 2187